Case 19-13104-jkf         Doc 53    Filed 02/05/20 Entered 02/05/20 16:05:18             Desc Main
                                    Document      Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                             Bankruptcy No. 19-13104-jkf

 KRISTINE LOUISE FIERMAN,                           Chapter 13

               Debtor,

 SPECIALIZED LOAN SERVICING, LLC
 AS SERVICER FOR THE BANK OF NEW
 YORK MELLON FKA THE BANK OF
 NEW YORK, AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS OF THE
 CWABS, INC., ASSET-BACKED
 CERTIFICATES, SERIES 2006-15,

                Movant,

          v.

 KRISTINE LOUISE FIERMAN, and
 SCOTT F. WATERMAN, Chapter 13 Trustee.

                  Respondents.


                                              ORDER

          And now this ____________, day of _____________________, 2020, upon consideration of

Specialized Loan Servicing, LLC as Servicer for The Bank of New York Mellon FKA The Bank

of New York, as Trustee for the certificateholders of the CWABS, Inc., Asset-Backed

Certificates, Series 2006-15’s Motion for Approval of Loan Modification and any response thereto (if

any), it is:

          ORDERED and DECREED that the Modification Agreement as attached to the Motion for

Approval for Loan Modification is approved.



                                                              ______________________________
Date: February 5, 2020                                        Honorable Jean K. FitzSimon
                                                              U.S. Bankruptcy Court Judge
